COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Robinson Helicopter Company, Inc.

Appellate case number:   01-14-00407-CV

Trial court case number: 2013-29873

Trial court:             129th District Court of Harris County

       On May 19, 2014, relator, Robinson Helicopter Company, Inc., filed a petition for a writ
of mandamus. Relator also has filed a motion for emergency stay and a supplemental motion for
emergency stay, requesting a stay as to the trial court’s March 24, 2014 order compelling
production of documents reflecting relator’s net worth. Relator’s motion and supplemental
motion are denied.
       It is so ORDERED.




Judge’s signature: /s/ Jim Sharp
                    Acting individually     Acting for the Court


Date: June 25, 2016